Case 1:19-cv-02274-.]PO Document 1 Filed 03/13/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ THOMAS SHORTMAN
TRAINING, SCHOLARSHIP, AND SAFETY FUND,
Civil. Action: 19-cv-2274
Plaintiffs,
-against~
COMPLAINT
OLYMPUS BUILDING SERVICES, INC.
Defendant.
-- X

 

Building Service 32BJ Health Fund and Building Service 32BJ Thomas Shortman
Training, Scholarship and Safety Fund (the “Funds”), as and for their Complaint against
Olympus Building Services, Inc. (“Defendant”) respectfully alleges as follows:

NATURE OF ACTION

1. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund and training fund for contractual and other equitable relief under ERISA to secure
performance by an employer of specific statutory and contractual obligations to pay and/or
submit the required monetary contributions to the Funds by electronic transfer as per the
contractual and statutory requirements and to remit required employee information in to the
Funds’ Electronic Self-Service System (“ESS”). This Complaint alleges that by failing, refusing

or neglecting to pay and submit the required monetary contributions and upload the required

Case 1:19-cv-02274-.]PO Document 1 Filed 03/13/19 Page 2 of 7

information When due as per the Funds’ rules and regulations, Defendant violated its collective
bargaining agreement, the trust agreements of the Funds, and ERISA.
JURISDICTION
2. Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e)(1) and (t) of ERISA (29 U.S.C. § 1132(e)(1) and
(f);
(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);
(c) 28 U.S.C. Section 1331 (federal question); and
(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of
Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(e)(2) of ERISA (29
U.S.C. § 1132 (e)(Z)). Service of process may be made on Defendant in any other district in
Which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Funds are jointly-administered, multi-employer, labor-management trust
funds established and maintained pursuant to various collective bargaining agreements in
accordance With Section 302(0)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Funds
are employee beneflt plans Within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plans Within the meaning of
Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Funds are
authorized to maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29

U.S.C. § ll32(d)(l)). The purpose of the Funds is, inter alia, to receive contributions from
2

Case 1:19-cv-02274-.]PO Document 1 Filed 03/13/19 Page 3 of 7

employers who are parties to collective bargaining agreements with Service Employees
lntemational Union, Local 32BJ (“Union”), to invest and maintain those monies, and to
distribute health benefits and training benefits to those employees eligible to receive them. The
Funds maintains their office and is administered at 25 West 18th Street, New York, New York
10011, in the City, County, and State of New York.

5. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto Olympus Building
Services, Inc. was and continues to be a Pennsylvania for profit corporation having a principal
place of business 31 Turner Lane, West Chester, Pennsylvania 18943, and doing business as an
employer within the meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and
1145), and was and is an employer in an industry affecting commerce within the meaning of
Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, at all times relevant Defendant was party to the
series of collective bargaining agreements (the “Agreement”) with the Union. As part of the
Agreement, Defendant agreed to make benefit contributions to the Fund on behalf of employees
covered by the Agreement, and to follow the Funds’ Declarations of Trust and collections
policies. The Agreement, Funds’ Declarations of Trust and Funds’ Collections Policy require
that employers also upload employee information into ESS, and then make the payments

associated with this employee information

Case 1:19-cv-02274-.]PO Document 1 Filed 03/13/19 Page 4 of 7

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

8. The Funds repeat and reallege each allegation set forth in paragraphs 1 through
7 as if fully set forth herein.

9. Pursuant to the Agreement, there became due and owing to the Funds from
Defendant benefit contributions from October 1, 2015 through December 31, 2017.

10. As per the Agreements, a payroll compliance audit was conducted on Defendant
for the time period October 1, 2015 through December 31, 2017.

11. For the period October 1, 2015 through December 31, 2017, Defendant failed
to pay the Fund no less than $5,298.10 in required contributions, in violation of the Agreement.

12. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiff Funds constitutes a violation of the Agreements between Defendant and the Union with
respect to the Funds as third-party beneficiaries

13. Further, for many contributions that were ultimately paid by Defendant, these
payments were made late, and Defendant is liable to the Fund for interest payments as per the
Agreement, the Funds’ Declaration of Trust, and the Funds’ collection policies.

14. Accordingly, Defendant is liable to the Funds for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from
the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated
damages, plus interest, the Funds’ attorney’s fees and court costs incurred in collecting the

delinquent contributions

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

15. The Funds repeat and reallege each and every allegation contained in paragraphs
4

Case 1:19-cv-02274-.]PO Document 1 Filed 03/13/19 Page 5 of 7

1 through 14 of this Complaint, as if fully set forth herein.

16. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance With the terms and conditions of the Agreements.

17. Upon information and belief, at all times material hereto, Defendant failed to pay
or timely pay and/or remit the required monetary contributions and/or reports to the Fund when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 of ERISA (29 U.S.C. § 1145).

18. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to
Plaintiff the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’ plans or,
if none, as set forth in the United States Intemal Revenue Code (29 U.S.C. § 6621), together with
reasonable attomeys’ fees and costs and distributions incurred in the action.

19. Pursuant to the Agreement, there became due and owing to the Funds from
Defendant benefit contributions from October 1, 2015 through December 31, 2017.

20. As per the Agreements, a payroll compliance audit was conducted on Defendant
for the time period October 1, 2015 through December 31, 2017.

21. For the period October 1, 2015 through December 31, 2017, Defendant failed
to pay the Fund no less than $5,298.10 in required contributions, in violation of the Agreement.

22. Further, for additional benefit contributions based on employer self-reporting to

the Funds, several benefit contributions were untimely made, thereby rendering Defendant

liable for interest on the late principal as per the Agreements.

23. Accordingly, Defendant is liable to the Funds for the payment and/or submission
5

Case 1:19-cv-02274-.]PO Document 1 Filed 03/13/19 Page 6 of 7

of the required monetary contributions to the Fund as aforesaid, and is liable for the additional
amount of said statutory damages, liquidated damages, together with reasonable attomeys’ fees,
interest on the unpaid principal, costs and disbursements incurred in this action, pursuant to
Section 502 of E.R.I.S.A. (29 U.S.C. § 1132).

AS AND FOR A THIRD CLAIM FOR INJUNCTIVE RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

24. The Funds repeat and reallege each and every allegation contained in paragraphs
1 through 23 of this Complaint, as if fully set forth herein.

25. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreements.

26. The Agreements, Funds’ Declarations of Trust, and Funds’ Collections Policies
mandate that Defendant report the hours worked of each covered employee into the Funds’
Electronic Self-Service System. This is the sole method for the Funds to to determine what
contributions are owed, and for Whom.

27. ln Violation of the Agreements, Declarations, and Collections Policies, Defendant
has failed to upload the hours for covered employees, rendering the Funds unable to provide
benefits for Defendant’s covered employees, or collect employee benefit contributions based
on these reports.

28. Upon information and belief`, Defendant has failed to upload its employees’
hours because it wishes to shirk its obligations under the Agreements and avoid liability for the
unpaid employee benefit contributions that will become evident once these reports are submitted.

WHEREFORE, plaintiff Funds demands judgment:

a. against Defendant for payment of all past due contributions to date, in an amount of

6

Case 1:19-cv-02274-.]PO Document 1 Filed 03/13/19 Page 7 of 7

not less than $5,298.10,

b. against Defendant for payment of all contributions which become due during the
pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

c. against Defendant for accrued prejudgment interest on all contributions, including
those untimely made prior to filing of the present suit, in accordance with ERISA § 502 (g)(2)
and the Agreement,

d. against Defendant for statutory damages on all contributions now due and which
accrue during the pendency of this action, liquidated damages, reasonable attomeys’ fees and
costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;

e. for an Order compelling Defendant to upload its missing employee hours into the
Funds’ electronic system, and to pay the associated contributions owed, plus interest, statutory
damages, liquidated damages, reasonable attomeys’ fees and costs of suit in accordance with
E.R.I.S.A. § 502(g)(2) and the Agreement

f. for such other and filrther relief as the Court deems just and proper.
Dated: Fort Lee, New Jersey

March 13, 2019
RAAB, STURM & GANCHROW, LLP

,_ _-B-y': """ “;""j:j;\

d_-
same R. B\oom (sBi988)
Attorneys for Plaintiffs Funds
2125 Center Avenue
Suite 100
Fort Lee, New Jersey
(Tel) 201-292-0150
(Fax) 201 -292-01 52

 

